



COURT OF APPEAL FOR ONTARIO

CITATION:
Calleja v. Ahmadi, 2022 ONCA 106

DATE: 20220202

DOCKET: C69220

Huscroft, Sossin and Favreau
    JJ.A.

BETWEEN

Anna Calleja

Plaintiff/Defendant by Counterclaim
    (Respondent)

and

Aliakbar Ahmadi

Defendant/Plaintiff
    by Counterclaim (Appellant)

Mitchell Wine
    and Jonathan Beiles, for the appellant

Varoujan Arman and Philip Yang, for the
    respondent

Heard: February 1, 2022 by
    video conference

On appeal from the order of Justice Audrey
    P. Ramsay of the Superior Court of Justice, dated March 3, 2021.

REASONS FOR DECISION

[1]

The appellant argues that the motion judge erred
    in finding that the respondent met her duty to mitigate following his breach of
    the contract of purchase and sale, and erred in granting summary judgment to
    the respondent as a result. The appellant also argues that the motion judges
    reasons are inadequate.

[2]

We reject these submissions.

[3]

First, as to the adequacy of the reasons,
reasons are not judged against a standard of perfection. They need
    not address every issue raised nor need they address all of the issues in
    detail. Reasons are judged functionally. They are to be read as a whole. They must
    explain the result so that the losing party knows why it lost, and they must
    permit meaningful appellate review.

[4]

We are satisfied that the motion judges reasons
    are responsive to the issues raised and permit appellate review. The appellant
    lost the case because he failed to meet his burden to establish that the
    respondent failed in her duty to mitigate damages.

[5]

There was no question that the appellant
    breached the contract to buy the respondents house for $2 million. All that
    was at issue was whether the respondent reasonably mitigated her damages when
    she sold the house to a third party for $1.91 million.

[6]

The motion judge found that she did. Her
    decision is amply supported by the record and is reasonable. The respondent was
    under no obligation to grant the appellant an extension to complete the
    purchase. The appellant had already been granted one extension and not only did
    he fail to close, but he also failed to pay the carrying costs that were a
    condition of granting the extension.

[7]

The respondent was entitled to consider the
    contract at an end when the appellant failed to close on January 14, 2020

the second closing date. The burden was on
    the appellant to establish that the respondent failed to mitigate after this
    date.

[8]

There is no merit to the appellants argument
    that the respondent failed to mitigate by not considering his subsequent offers
    and assurances, or by not replying to all of them. She was under no obligation
    to deal with him any further. She was required to take only reasonable steps in
    mitigation and the motion judge made no error in finding that she did so. Indeed,
    she listed the property with a real estate agent and negotiated the price
    upwards by over $100,000 from the initial offer she received, thus limiting the
    damages owed by the appellant.

[9]

Finally, the motion judge made no error in
    concluding that this was an appropriate case for summary judgment. Nothing
    turned on the credibility of the parties.

[10]

The appeal is dismissed. The respondent is
    entitled to costs in the agreed amount of $11,500, all inclusive.

Grant
    Huscroft J.A.

Sossin
    J.A.

L.
    Favreau J.A.


